DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 25-26 are objected to because of the following informalities: It appears that added phrase “two of more components” is a typo and should recite two or more components. The claims are interpreted accordingly. 
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/482,092, fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. New claim 29 recites that copper is coupled directly to the coated aluminum surface- support for this feature is lacking in the provisional application. Examiner notes that specification filed 11/20/18 describes direct soldering of copper to the printed aluminum surface [0019, 0062]. Accordingly, claim 29 is given effective filing date of Nov. 20, 2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 14, limitation of ‘the composition” (line ) should recite the printable composition for proper antecedent basis.
As to claim 29, “the metal” in line 2 lacks sufficient antecedent basis. It seems this should recite: wherein the non-aluminum metal is copper.
Appropriate corrections are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17-18 and 23  rejected under 35 U.S.C. 103 as being unpatentable over Pandher et al. (US 2016/0175994, hereafter “Pandher”).
Regarding claim 14, Pandher discloses a method of joining/soldering a non-aluminum metal (i.e. Sn or Sn-based alloys) to aluminum ([0002], [0081]), comprising: depositing a printable composition (flux) on an aluminum surface ([0015], figs. 1-2; [0118-0119]), wherein the printable composition comprises an aqueous solvent (water- [0038, 0049]), an organic amine ([0020-0022], claim 2)); and coupling the non-aluminum metal to the aluminum surface ([0081], [0110-0113]). It is noted that bonding of any non-aluminum metal meets this claim and Pandher also discloses joining of non-aluminum metal component with electronic PCB components or PV modules ([0056],[0110-0113]). Concerning forming a coated aluminum surface, Pandher teaches it is typically known in the industry to have solder coated metal ribbon [0004], and Pandher’s invention also encompasses solder-coated aluminum ribbon [0075]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the flux composition by coating and form a coated aluminum surface in the joining method of Pandher since coating technique is conventional in the art and doing so would enable to manufacture desired assembly such as a PCB or PV module [0056-0057, 0110-0113].
Although exemplary flux formulations in Pandher includes certain metal activators (i.e. aluminum and/or zinc chloride), one skilled in the art would understand that Pandher is not limited to these examples. The metal chloride is added as an activator and Pandher teaches that activator in the flux composition is selected from one or more of zinc chloride, aluminum chloride and fluoroboric acid, which are particularly effective at removing aluminum oxide [0030]. only fluoroboric acid as an activator in the flux (see claim 7 of Pandher) and thus, such flux composition does not include any metal. Therefore, selecting a printable flux composition without any metal is at least rendered obvious by the teachings of Pandher.
As to claim 17, Pandher discloses curing the coated aluminum surface (fig. 1b- pre-heating).
As to claim 18, Pandher discloses soldering.
As to claim 23, the coated flux composition in Pandher is equivalent to gel or cream. Examiner also takes official notice with respect to this claim since using a composition in the form a gel or a cream is well known in the art.
Claims 15-16, 21-22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pandher as applied to claim 14 above, and in view of Koch et al. (US 6656290, hereafter “Koch”).
As to claims 15-16, Pandher does not specifically mention screen printing. However, Koch
As to claims 21-22 and 26-27, Pandher does not disclose the flux further comprising fatty acids. However, Koch discloses that the printable paste composition further comprises a fatty acid such as palmitic acid (example 2- col. 5, line 35). Koch discloses that the paste composition can include a mixture of two or more fatty acids (end of abstract; col. 3, lines 9-10; col. 4, lines 5-10, 35-40) and an organic solvent such as alcohols that are water miscible (col. 3, lines 60-65; dipropylene glycol- example 2). Examiner notes that rheology is inherently adjusted in the paste composition of Koch by the addition of fatty acids & organic solvent. Moreover, the claimed phrase “rheology is adjusted” (claim 26) is a generally broad feature, lacking any specific effect such as adjusting to get a certain range of viscosity. Koch teaches that use of fatty acids influences rheological properties, in particular to raise thixotropy and/or structural viscosity of the paste composition (col. 3, lines 10-15).  Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate fatty acids in the flux composition of Pandher in order to adjust rheological properties, in particular to raise thixotropy and/or structural viscosity of the composition (Koch).
As to claim 28, Pandher as modified by Koch in claim 26 above discloses the composition including a saturated or unsaturated hydrocarbon having at least 6 carbons (Koch- col. 3, lines 62+;  hexylene glycol- example 2).
Claims 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Pandher as applied to claim 14 above, and in view of Kojima et al. (US 6059174, “Kojima”).
As to claim 19, Pandher fails to disclose the printable flux composition having the claimed viscosity. However, Kojima (directed to flux composition for joining aluminum) discloses obtaining sufficient viscosity for the flux by using a water-soluble polymer compound, wherein the objective is to avoid inadequate or excessive viscosity and provide appropriate adhesion (col. 3, lines 13-16, 56-67). For example, a suitable viscosity of the flux composition is 150-500 cP (col. 4, lines 1-4), which falls within the recited range of 1.1-10,000 cP. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a viscosity in the claimed range to the printable flux composition in Pandher in order to have a sufficiently balanced viscosity which would provide appropriate adhesion for the flux composition, as suggested by Kojima. 
As to claim 20, Pandher discloses the flux composition comprising one or more organic amines, including ethanolamine ([0020-0022], claim 2).
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pandher as applied to claim 14 above, and in view of Hagiwara et al. (US 2015/0158128, hereafter “Hagiwara”).
As to claims 24-25, Pandher does not specifically mention the printable composition further comprising an amine hydrofluoride. However, Hagiwara (also drawn to soldering paste and flux composition- [0001]) discloses a composition comprising an amine and amine fluoride salt which serves to remove oxide film formed on the surface of aluminum and improves wettability for . 
Claims 14, 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over GB 684,082 (issued to Aluminum Company of America, hereafter GB ‘082, see attached British patent) in view of Elbreder (US 3,333,028).
Regarding claims 14 and 29, GB ‘082 relates to soldering of metals, especially with the use of flux for soldering aluminum and its alloys as well as similar metals (pg. 1- left column, lines 15-25; pg. 2, left column, lines 31-41). GB ‘082 discloses depositing a printable composition (flux) on an aluminum surface to form a coated aluminum surface (pg. 4- right column, lines 125-130), wherein the printable flux composition comprises an aqueous solvent (pg. 3, right column- lines 105-115) and an organic amine (pg. 2, right column- lines 70-84), for copper, iron, nickel and certain steels (pg. 4, lines 62-67). Reading this, one skilled in the art would readily appreciate that disclosure of GB ‘082 is not limited to only aluminum and can be utilized to join other metals, including joining aluminum to copper. Additionally, disclosure of Elbreder is cited herein concerning directly bonding aluminum to copper. Elbreder (also directed to soldering fluxes and improved aluminum soldering) teaches that in fabricating and repairing heat exchanger equipment such as evaporators and condensers, aluminum must be bonded to copper or other dissimilar metal (Background- col. 1, lines 55-60). Given teachings of GB ‘082 & Elbreder, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to directly bond copper to flux-coated aluminum surface in the method of GB ‘082 in order to manufacture a desired assembly such as a heat exchanger equipment of condenser or evaporator.
As to claim 18, GB ‘082 discloses coupling the metals by soldering.

Response to Amendment and Arguments
Applicant's arguments filed 6/4/21 have been fully considered but they are not persuasive. Applicant’s arguments with respect to previous 102 rejection under Koch are moot since this anticipation rejection has been withdrawn in light of recent .
Concerning Pandher, Applicant argues (pg. 2 of Remarks):
Regarding amended claim 14, Pandher does not teach a composition having organic amines and an aqueous solvent but not including a metal, as required by amended claim 14 with support at least at paras [0051]-[0061]. See, e.g., Pandher at para [0096], teaching liquid and paste flux formulations with two metal chlorides. See also Pandher at paras [0097]-[0100]. The method of amended claim 14 is an inventive improvement over Pandher that does not require plating an intermediate metal to an aluminum surface in order to solder to aluminum, and does not otherwise require metal in the composition.

In response, examiner submits that Pandher is not limited to exemplary flux formulations with metal chlorides in ¶ [0096-0097]. The metal chloride is added as an activator and Pandher teaches a flux formulation with an activator selected from one or more of zinc chloride, aluminum chloride and fluoroboric acid, which are particularly effective at removing aluminum oxide [0030]. For instance, one can select only fluoroboric acid as an activator in the flux (see claim 7 of Pandher) and thus, such flux composition does not include any metal. In other words, overall teachings of Pandher encompasses a flux formulation without any metal. Hence, examiner contends that the flux composition without any metal is at least rendered obvious in Pandher. All the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art even though the art teachings relied upon are phrased in terms of a non-preferred embodiment or even as being unsatisfactory for the intended purpose. In re Boe, 148 USPQ 507 (CCPA 1966); In re Smith, 65 USPQ 167 (CCPA 1945); In re Watanabe, 137 USPQ 350 (CCPA 1963). “A non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 126 USPQ 383 (CCPA 1960), see MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. For more information, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (toll-free) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735